DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s Amendment filed January 13, 2022 (hereinafter “01/13/22 Amendment") has been entered, and fully considered.  In the 01/13/22 Amendment, claims 1 & 10-15 were amended, and claims 6, 8, & 9 were cancelled.  No claims were newly added.  Therefore, claims 1-5, 7, & 10-15 are now pending in the application.         
3.	The 01/13/22 Amendment has overcome the objection to Specification, and the rejections under §§ 112(b) & 102 previously set forth in the Non-Final Office Action mailed 10/14/21 (“10/14/21 Action”).    
4.	New rejections under § 103 are set forth herein, necessitated by Applicant's amendment.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-5, 7, & 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over JP2001190561 to Iida et al. (“Iida”) in view of U.S. Patent Application Publication No. 2017/0224406 to Takei et al. ("Takei"), and further in view of U.S. Patent Application Publication No. 2018/0161087 to Miller (“Miller”).  
NOTE: Citations to Iida are made with respect to the paragraph numbers of the machine-generated English translation attached to the reference as submitted by Applicant in the 05/17/2019 IDS. 
8.	Regarding claims 1, 4, 5, 7, 11, 12, Iida teaches an energy treatment instrument [coagulation treatment tool - ¶[0001]] comprising: 
a first grasping piece [bottom jaw (6) - ¶[0009]; FIG. 1A] including a base plate [heat transfer portion (15) - ¶[0012]; FIG. 2B] located on an inner side of the first grasping piece [FIG. 2B], the base plate [(15)] being formed of a ceramic material that is electrically insulating [aluminum nitride - ¶[0012]]; 
a second grasping piece [upper jaw (7) - ¶[0009]; FIG. 1A] configured to open and close with respect to the first grasping piece [¶[0009]]; 
a first opposing face [see annotated FIG. 2B of Iida (provided below)] on an outer surface of the base plate [(15)] of the first grasping piece [(6)], the first opposing face being located on the inner side of the first grasping piece [FIG. 2B] and facing the second grasping piece [(7)] [clearly shown in annotated FIG. 2B below]; 

    PNG
    media_image1.png
    319
    251
    media_image1.png
    Greyscale

a second opposing face [see annotated FIG. 2B of Iida (provided above)] on an outer surface of the second grasping piece [(7)], the second opposing face facing the first grasping piece [clearly shown in annotated FIG. 2B above], …; 
a heat generator [heating element (16) - ¶[0012]; FIG. 2B] embedded inside the first grasping piece [(6)], the heat generator [(16)] including at least a metal component [see ¶[0016] (“a metal such as tungsten”)], the heat generator [(16)] being configured to generate heat based on a current flowing through the metal component [see ¶[0018] (“The heating element (16) generates heat due to the electrical resistance at the time of current application”)], the base plate [(15)] being configured to transfer the heat generated by the heat generator [(16)] to the first opposing face [¶[0018]], wherein:
the first grasping piece [(6)] includes a base [see annotated FIG. 2B of Iida (provided above)]…, [and]
the heat generator [(16)] is arranged between the base and the base plate [(15)] [clearly shown in FIG. 2B above]….
	A.	BASE & BASE PLATE CONFIGURATION & PROPERTIES 
As noted above, Iida teaches a base [indicated in annotated FIG. 2B of Iida (above)], and a base plate [heat transfer portion (15)] being formed of a ceramic material that is electrically insulating [aluminum nitride - ¶[0012]].
Iida appears silent with regard to the material of the base, although in an apparent discussion of the prior art, Iida acknowledges that a jaw of a forceps is generally made of stainless steel [see ¶[0084]].
	Regardless, Iida does not explicitly teach the following emphasized limitations:
[the] base formed of a material having a lower thermal conductivity than the base plate [which is made of aluminum nitride (a noted above)] and a lower electric conductivity than the heat generator [which includes a metal component such as tungsten (as noted above)] [claim 1]; [and]
the base forms a portion of the first opposing face other than a portion formed by the base plate [(15)] [claim 1];
wherein the base plate is exposed to an outside of the energy treatment instrument on the first opposing face [claim 4];
wherein a central portion of the first opposing face in a width direction of the first grasping piece is inclined and protrudes toward the second grasping piece [claim 5] 
wherein the base plate forms the central portion of the first opposing face in the width direction of the first grasping piece [claim 7]; and
wherein a central portion in the width direction of the first opposing face is formed of the base plate; and the base includes a plurality of sides located relative to the central portion on the first opposing face [claim 11].  
	Takei, in a similar field of endeavor, teaches a grasping treatment unit [Abstract] including, inter alia, a first grasping piece (21) comprising a base [first support portion (22)], a heating body (27), and a base plate [or blade (23)] [¶[0039]; FIG. 4].
	Takei teaches that the base [first support portion (22)] is made of a rigid material, such as a stainless [steel] alloy [see ¶[0039]].
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Iida (which appears to already acknowledge the use of stainless steel as a jaw body material - as noted above) such that the base comprises a stainless steel alloy, as taught by Takei, since such a modification amounts merely to the selection of a known material based on its suitability for its intended purpose. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) in which it was held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination; See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).
	As modified such that the base of Iida comprises a stainless steel alloy:
the [stainless steel alloy] base would have a lower thermal conductivity than the base plate (15) of Iida [which is a ceramic made of aluminum nitride (as noted above)], since it is well known/established that the thermal conductivity of a stainless steel alloy is less that the thermal conductivity of aluminum nitride; and 
the [stainless steel alloy] base would have a lower electric conductivity than the heat generator [(16)] of Iida [which includes a metal component such as tungsten (as noted above)] since it is well known/established that the electric conductivity of a stainless steel alloy is less that the electric conductivity of tungsten.
Additionally, with reference to annotated FIG. 4 of Takei (reproduced below), Takei teaches a configuration wherein:
[claim 1] the base [first support portion (22)] forms a portion of the first opposing face other than a portion formed by the base plate [blade (23)] [see the first/left end “A” and the second/right end “B” in annotated Fig. 4 of Takei below, each of which forms a portion of the first opposing face other than the portion formed by blade (23)].    

    PNG
    media_image2.png
    456
    420
    media_image2.png
    Greyscale

[claim 4] wherein the base plate [blade (23)] is exposed to an outside of the energy treatment instrument on the first opposing face [clearly shown along the angled/inclined surfaces of blade (23) which face outward and are exposed];
[claim 5] wherein a central portion of the first opposing face [the portion formed by blade (23); FIG. 4] in a width direction of the first grasping piece [(21)] is inclined and protrudes toward the second grasping piece [(31)] [inclined planes (42a, 42b) - ¶[0045]; clearly shown in FIG. 4];  
[claim 7] wherein the base plate [blade (23)] forms the central portion of the first opposing face in the width direction of the first grasping piece [(21)] [clearly shown in FIG. 4]; and
[claim 11] wherein a central portion in the width direction of the first opposing face is formed of the base plate [blade (23)] [clearly shown in FIG. 4]; and the base includes a plurality of sides [i.e., the rounded bottom surface, the left and right straight side portions, and the first/left, top surface/end “A” and the second/right, top surface/end “B” in annotated Fig. 4 of Takei above] located relative to the central portion on the first opposing face.  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Iida to include a configuration for the first grasping piece wherein the base forms a portion of the first opposing face other than a portion formed by the base plate, wherein the base plate is exposed to an outside of the energy treatment instrument on the first opposing face, wherein a central portion of the first opposing face in a width direction of the first grasping piece is inclined and protrudes toward the second grasping piece, wherein the base plate forms the central portion of the first opposing face in the width direction of the first grasping piece, and wherein a central portion in the width direction of the first opposing face is formed of the base plate; and the base includes a plurality of sides located relative to the central portion on the first opposing face, all as taught by Takei, since such a configuration provides the benefit/advantage of applying pressure to the tissue in order to cut it [Takei, ¶[0054]], and further that a seal portion is formed in a manner so that in a treatment which cuts the blood vessel V having a large diameter (thickness), bleeding is prevented, and treatment performance and treatment efficiency can be ensured [Takei, ¶[0057]]. 
	B.	CONDUCTIVE COATING 
The combination of Iida and Takei as set forth above, does not teach:
the second grasping piece [(7)] including an electric conductive member forming at least a part of the second opposing face [claim 1]; 
a conductive coating formed of a coating material disposed on at least a part of the first opposing face, the conductive coating having a water repellent coating and an electrically conductive coating, and each of the coating material and the electric conductive member functions as an electrode configured to treat a living tissue held between the first grasping piece [(6)] and the second grasping piece [(7)] [claim 1],
the conductive coating is provided on a part including a boundary between the base plate and the base [claim 1], [and] 
wherein the conductive coating provided on the central portion in the width direction and on at least two sides of the central portion on the first opposing face [claim 12]. 
	Miller, in a similar field of endeavor, teaches that it was known to provide a matter (or tissue) manipulator [see, e.g., ¶’s [0023] (“Examples include providing energy applications to devices used for grasping, dissecting, snaring, manipulating, debriding, sealing, measuring, assessing, navigating and closing tissue and other matter”) and [0066]] with a conductive coating [¶[0023] (“which allows energy to be applied to the matter in contact or proximity to the manipulator to alter or affect matter”)] that is hydrophobic (i.e., water-repellant) [see, e.g., claim 43 (“wherein the conductive coating is hydrophobic”); ¶’s [0025], [0066] (“The coating on these probes and other matter manipulators, in addition to being conductive, may also be hydrophilic, hydrophobic or even super-hydrophobic. Advantages of controlling hydrophilicity/hydrophobicity include controlling the water contact angle. Water contact angles for example can be 90, 140 or even 170 degrees. Controlling hydrophobicity or hydrophilicity will allow facilitation of tissue ingrowth for repair devices or avoidance of tissue sticking or attachment on manipulators”)].   
	Accordingly, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Iida and Takei such that any of the tissue contacting surfaces of the first and second grasping pieces be coated with the water repellent coating and electrically conductive coating of Miller so as to avoid tissue sticking or attachment on the manipulators (jaws), as explicitly taught by Miller [see ¶[0066]].  Such surfaces would include:
the second opposing face of the second grasping piece; 
[claim 1] … at least a part of the first opposing face…,
[claim 1] … on a part including a boundary between the base plate and the base [i.e. the boundary between the first/left, top surface/end “A” of the base and base plate [blade (23)] as well as the boundary between the second/right, top surface/end “B” of the base and the base plate [blade (23)] shown in annotated Fig. 4 of Takei above]; [and]
[claim 12] on the central portion in the width direction [i.e., on base plate (blade) (23)] and on at least two sides of the central portion on the first opposing face [on the first/left, top surface/end “A” of the base and the second/right, top surface/end “B” of the base as shown in annotated Fig. 4 of Takei above].
Finally, as modified above, the second grasping piece would include an electric conductive member [i.e., the applied electrically conductive coating] forming at least a part of the  second opposing face, and each of the coating material and the electric conductive member functions as an electrode configured to treat a living tissue held between the first grasping piece [(6)] and the second grasping piece [(7)].
9.	Regarding claim 2, the combination of Iida, Takei, and Miller teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Iida further teaches wherein the base plate [(15)] is formed of aluminum nitride [aluminum nitride - ¶[0012]].
10.	Regarding claim 3, the combination of Iida, Takei, and Miller teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
The combination of Iida, Takei, and Miller does not explicitly teach an insulating coating disposed between the base plate [(15)] and the heat generator [(16)], the insulating coating being configured to electrically insulate between the base plate [(15)] and the heat generator [(16)].  
However, However, Iida teaches that the heat transfer portion (15) (corresponding to be the base plate) is electrically insulating [see ¶[0018]]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of filing of the claimed invention, as a choice of design, to further modify the device of Iida/Takei/Miller to include additional insulation (as already taught) to achieve an expected and desired level of insulation.
11.	Regarding claim 10, the combination of Iida, Takei, and Miller teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Takei further teaches wherein the base is formed of a material that is electrically insulating [as broadly as claimed, see ¶[0039] - electrically insulating coating].  

12.	Regarding claims 13 & 14, Iida teaches a heat generating device for an energy treatment instrument, the heat generating device comprising: 
a heat generator [heating element (16) - ¶[0012]; FIG. 2B] including at least a metal component [see ¶[0016] (“a metal such as tungsten”)], the heat generator [(16)] being configured to generate heat based on a current flowing through the metal component of the heat generator [see ¶[0018] (“The heating element (16) generates heat due to the electrical resistance at the time of current application”)]; 
a base plate [heat transfer portion (15) - ¶[0012]; FIG. 2B] including a treatment surface located on an outer side of the base plate [top/outer surface of heat transfer portion (15)], the treatment surface being configured to treat a treatment target [e.g., tissue - ¶[0001]] by transferring the heat generated by the heat generator [(16)] to the treatment target [¶[0018]], and the base plate [(15)] including a bottom surface [bottom surface] that is located on an opposite surface of the base plate as the treatment surface [the bottom surface is opposite the top/outer surface], the bottom surface being fixed to the heat generator [as broadly as claimed, the heat generator (16) is embedded in the heat transfer portion (15); therefore the heat generator (16) and the heat transfer portion (15) (including all of its surfaces) are integral with/fixed to one another]; 
a first opposing face [see annotated FIG. 2B of Iida (provided below)] on an outer surface of the base plate [(15)]; and 

    PNG
    media_image1.png
    319
    251
    media_image1.png
    Greyscale

the heat generator [(16)] is arranged between [a] base [see annotated FIG. 2B of Iida (provided above)] and the base plate [(15)] [clearly shown in FIG. 2B above].
A.	BASE & BASE PLATE CONFIGURATION & PROPERTIES 
As noted above, Iida teaches a base [indicated in annotated FIG. 2B of Iida (above)], and a base plate [heat transfer portion (15)] being formed of a ceramic material that is electrically insulating [aluminum nitride - ¶[0012]].
Iida appears silent with regard to the material of the base, although in an apparent discussion of the prior art, Iida acknowledges that a jaw of a forceps is generally made of stainless steel [see ¶[0084]].
	Regardless, Iida does not explicitly teach the following emphasized limitations:
the base plate has a higher thermal conductivity than [the] base and the heat generator has a higher electric conductivity than the base, [and]
the base forms a portion of the first opposing face other than a portion formed by the base plate.  
Takei, in a similar field of endeavor, teaches a grasping treatment unit [Abstract] including, inter alia, a first grasping piece (21) comprising a base [first support portion (22)], a heating body (27), and a base plate [or blade (23)] [¶[0039]; FIG. 4].
	Takei teaches that the base [first support portion (22)] is made of a rigid material, such as a stainless [steel] alloy [see ¶[0039]].
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Iida (which appears to already acknowledge the use of stainless steel as a jaw body material - as noted above) such that the base comprises a stainless steel alloy, as taught by Takei, since such a modification amounts merely to the selection of a known material based on its suitability for its intended purpose. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) in which it was held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination; See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).
	As modified such that the base of Iida comprises a stainless steel alloy:
the base plate (15) of Iida [which is a ceramic made of aluminum nitride] has a higher thermal conductivity than [the] [stainless steel alloy] base since it is well known/established that the thermal conductivity of aluminum nitride is higher than thermal conductivity of a stainless steel alloy; and  
the heat generator [(16)] of Iida [which includes a metal component such as tungsten] has a higher electric conductivity than the [stainless steel alloy] base since it is well known/established that the electric conductivity of tungsten is greater than the electric conductivity of a stainless steel alloy. 
Additionally, with reference to annotated FIG. 4 of Takei (reproduced below), Takei teaches a configuration wherein:
the base [first support portion (22)] forms a portion of the first opposing face other than a portion formed by the base plate [blade (23)] [see the first/left end “A” and the second/right end “B” in annotated Fig. 4 of Takei below, each of which forms a portion of the first opposing face other than the portion formed by blade (23)].    

    PNG
    media_image2.png
    456
    420
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Iida to include a configuration (for the first grasping piece) wherein the base forms a portion of the first opposing face other than a portion formed by the base plate, as taught by Takei, since such a configuration provides the benefit/advantage of applying pressure to the tissue in order to cut it [Takei, ¶[0054]], and further that a seal portion is formed in a manner so that in a treatment which cuts the blood vessel V having a large diameter (thickness), bleeding is prevented, and treatment performance and treatment efficiency can be ensured [Takei, ¶[0057]]. 
B.	CONDUCTIVE COATING 
The combination of Iida and Takei as set forth above, does not teach:
a conductive coating formed of a coating material disposed on at least a part of the first opposing face, the conductive coating having a water repellent coating and an electrically conductive coating, and each of the coating material and an electric conductive member functions as an electrode configured to treat the treatment target [claim 13], [and] 
[wherein] the conductive coating is provided on a part including a boundary between the base plate and the base [claim 13]; and 
[wherein] the treatment surface of the base plate is coated with a conductive coating formed of a coating material having a water repellent coating and an electrically conductive coating [claim 14].
Miller, in a similar field of endeavor, teaches that it was known to provide a matter (or tissue) manipulator [see, e.g., ¶’s [0023] (“Examples include providing energy applications to devices used for grasping, dissecting, snaring, manipulating, debriding, sealing, measuring, assessing, navigating and closing tissue and other matter”) and [0066]] with a conductive coating [¶[0023] (“which allows energy to be applied to the matter in contact or proximity to the manipulator to alter or affect matter”)] that is hydrophobic (i.e., water-repellant) [see, e.g., claim 43 (“wherein the conductive coating is hydrophobic”); ¶’s [0025], [0066] (“The coating on these probes and other matter manipulators, in addition to being conductive, may also be hydrophilic, hydrophobic or even super-hydrophobic. Advantages of controlling hydrophilicity/hydrophobicity include controlling the water contact angle. Water contact angles for example can be 90, 140 or even 170 degrees. Controlling hydrophobicity or hydrophilicity will allow facilitation of tissue ingrowth for repair devices or avoidance of tissue sticking or attachment on manipulators”)].   
	Accordingly, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Iida and Takei such that any of the tissue contacting surfaces of the device of Iida/Takei be coated with the water repellent coating and electrically conductive coating of Miller so as to avoid tissue sticking or attachment on the manipulators (jaws), as explicitly taught by Miller [see ¶[0066]].  Such surfaces would include:
a [second] opposing face of the second grasping piece of Iida/Takei; 
[claim 13] [wherein] the conductive coating is provided on a part including a boundary between the base plate and the base [i.e., the boundary between the first/left, top surface/end “A” of the base and base plate [blade (23)] as well as the boundary between the second/right, top surface/end “B” of the base and the base plate [blade (23)] shown in annotated Fig. 4 of Takei above]; and
[claim 14] [wherein] the treatment surface of the base plate is coated with a conductive coating formed of a coating material having a water repellent coating and an electrically conductive coating.
Finally, as modified above, the second grasping piece [jaw] of Iida/Takei would include an electric conductive member [i.e., the applied electrically conductive coating] such that each of the coating material and an electric conductive member functions as an electrode configured to treat the treatment target. 

13.	Regarding claim 15, Iida teaches an energy treatment instrument [coagulation treatment tool - ¶[0001]] comprising: 
a first grasping member [bottom jaw (6) - ¶[0009]; FIG. 1A] including: 
(i) a first opposing face [see annotated FIG. 2B of Iida (provided below)] located on an outer surface of the first grasping member, 
(ii) a base plate [heat transfer portion (15) - ¶[0012]; FIG. 2B] located on an inner side of the first grasping member [FIG. 2B], the base plate [(15)] being formed of a ceramic material that is electrically insulating [aluminum nitride - ¶[0012]], and 
(iii) a base [see annotated FIG. 2B of Iida (provided below)] located on an outer side of the first grasping member [(6)]; 

    PNG
    media_image1.png
    319
    251
    media_image1.png
    Greyscale

a second grasping member [upper jaw (7) - ¶[0009]; FIG. 1A] including a second opposing face [see annotated FIG. 2B of Iida (provided above)] located on an outer surface of the second grasping member [(7)], the first opposing face facing the second opposing face [clearly shown in annotated FIG. 2B above], the second grasping member [(7)] being configured to open and close [see ¶[0009]] with respect to the first grasping member [(6)]…,
a heat generator [heating element (16) - ¶[0012]; FIG. 2B] embedded in [see ¶[0012]] the first grasping member [(6)] on an outer side of the first grasping member [(6)] and on an opposite side of the base plate [(15)] as the first opposing face [as broadly as claimed, the heating element is embedded in the first grasping member (¶[0012]) and on a side opposite the first opposing face], the heat generator [(16)] including at least a metal component [see ¶[0016] (“a metal such as tungsten”)], and that is configured to generate heat by a current flowing through the metal component [see ¶[0018] (“The heating element (16) generates heat due to the electrical resistance at the time of current application”)], and the base plate [(15)] being configured to transfer the heat generated by the heat generator [(16)] to the first opposing surface [¶[0018]]…, [and] 
the heat generator [(16)] is arranged between the base and the base plate [(15)] [clearly shown in FIG. 2B above].
	A.	BASE & BASE PLATE CONFIGURATION & PROPERTIES 
As noted above, Iida teaches a base [indicated in annotated FIG. 2B of Iida (above)], and a base plate [heat transfer portion (15)] being formed of a ceramic material that is electrically insulating [aluminum nitride - ¶[0012]].
Iida appears silent with regard to the material of the base, although in an apparent discussion of the prior art, Iida acknowledges that a jaw of a forceps is generally made of stainless steel [see ¶[0084]].
	Regardless, Iida does not explicitly teach the following emphasized limitations:
…the base of the first grasping member having a lower thermal conductivity than a thermal conductivity of the heat generator and a thermal conductivity of the base plate;
the base is formed of a material having a lower thermal conductivity than the base plate and a lower electric conductivity than the heat generator; [and]
the base forms a portion of the first opposing face other than a portion formed by the base plate. 
Takei, in a similar field of endeavor, teaches a grasping treatment unit [Abstract] including, inter alia, a first grasping piece (21) comprising a base [first support portion (22)], a heating body (27), and a base plate [or blade (23)] [¶[0039]; FIG. 4].
	Takei teaches that the base [first support portion (22)] is made of a rigid material, such as a stainless [steel] alloy [see ¶[0039]].
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Iida (which appears to already acknowledge the use of stainless steel as a jaw body material - as noted above) such that the base comprises a stainless steel alloy, as taught by Takei, since such a modification amounts merely to the selection of a known material based on its suitability for its intended purpose. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) in which it was held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination; See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).
As modified such that the base of Iida comprises a stainless steel alloy:
the [stainless steel alloy] base of the first grasping member [(6)] would have a lower thermal conductivity than a thermal conductivity of the heat generator [(16)] of Iida [which includes a metal component such as tungsten (as noted above)] since it is well known/established that the thermal conductivity of a stainless steel alloy is less that the thermal conductivity of tungsten;
 the [stainless steel alloy] base of the first grasping member [(6)] would have a lower thermal conductivity of the base plate (15) of Iida [which is a ceramic made of aluminum nitride (as noted above)] since it is well known/established that the thermal conductivity of a stainless steel alloy is less that the thermal conductivity of aluminum nitride;
the [stainless steel alloy] base would have a lower thermal conductivity than the base plate (15) of Iida [which is a ceramic made of aluminum nitride (as noted above)], since it is well known/established that the thermal conductivity of a stainless steel alloy is less that the thermal conductivity of aluminum nitride; and 
the [stainless steel alloy] base would have a lower electric conductivity than the heat generator [(16)] of Iida [which includes a metal component such as tungsten (as noted above)] since it is well known/established that the electric conductivity of a stainless steel alloy is less that the electric conductivity of tungsten.
Additionally, with reference to annotated FIG. 4 of Takei (reproduced below), Takei teaches a configuration wherein:
the base [first support portion (22)] forms a portion of the first opposing face other than a portion formed by the base plate [blade (23)] [see the first/left end “A” and the second/right end “B” in annotated Fig. 4 of Takei below, each of which forms a portion of the first opposing face other than the portion formed by blade (23)].    

    PNG
    media_image2.png
    456
    420
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Iida to include a configuration for the first grasping piece wherein the base forms a portion of the first opposing face other than a portion formed by the base plate, as taught by Takei, since such a configuration provides the benefit/advantage of applying pressure to the tissue in order to cut it [Takei, ¶[0054]], and further that a seal portion is formed in a manner so that in a treatment which cuts the blood vessel V having a large diameter (thickness), bleeding is prevented, and treatment performance and treatment efficiency can be ensured [Takei, ¶[0057]]. 
B.	CONDUCTIVE COATING 
The combination of Iida and Takei as set forth above, does not teach:
the second grasping member [(7)] including an electric conductive member forming at least a part of the second opposing face; 
a conductive coating formed of a coating material disposed on at least a part of the first opposing face, the conductive coating having a water repellent coating and an electrically conductive coating, and each of the coating material and the electric conductive member functions as an electrode configured to treat a living tissue held between the first grasping member and the second grasping member; and 
the conductive coating is provided on a part including a boundary between the base plate and the base. 
Miller, in a similar field of endeavor, teaches that it was known to provide a matter (or tissue) manipulator [see, e.g., ¶’s [0023] (“Examples include providing energy applications to devices used for grasping, dissecting, snaring, manipulating, debriding, sealing, measuring, assessing, navigating and closing tissue and other matter”) and [0066]] with a conductive coating [¶[0023] (“which allows energy to be applied to the matter in contact or proximity to the manipulator to alter or affect matter”)] that is hydrophobic (i.e., water-repellant) [see, e.g., claim 43 (“wherein the conductive coating is hydrophobic”); ¶’s [0025], [0066] (“The coating on these probes and other matter manipulators, in addition to being conductive, may also be hydrophilic, hydrophobic or even super-hydrophobic. Advantages of controlling hydrophilicity/hydrophobicity include controlling the water contact angle. Water contact angles for example can be 90, 140 or even 170 degrees. Controlling hydrophobicity or hydrophilicity will allow facilitation of tissue ingrowth for repair devices or avoidance of tissue sticking or attachment on manipulators”)].   
	Accordingly, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Iida and Takei such that any of the tissue contacting surfaces of the first and second grasping members be coated with the water repellent coating and electrically conductive coating of Miller so as to avoid tissue sticking or attachment on the manipulators (jaws), as explicitly taught by Miller [see ¶[0066]].  Such surfaces would include:
at least a part of the second opposing face (of the second grasping member); 
at least a part of the first opposing face, [and]
on a part including a boundary between the base plate and the base [i.e. the boundary between the first/left, top surface/end “A” of the base and base plate [blade (23)] as well as the boundary between the second/right, top surface/end “B” of the base and the base plate [blade (23)] shown in annotated Fig. 4 of Takei above].
Finally, as modified above, the second grasping member would include an electric conductive member [i.e., the applied electrically conductive coating] forming at least a part of the  second opposing face, and each of the coating material and the electric conductive member functions as an electrode configured to treat a living tissue held between the first grasping member [(6)] and the second grasping member [(7)].

Response to Arguments
14.	As noted above, new rejections under § 103 are set forth herein, necessitated by Applicant's amendment.


Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794